            Case 7:16-cv-00944-VB Document 122 Filed 03/19/19 Page 1 of 27



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------x
WALT FAMULAR, individually and on behalf :
of all others similar situated,                             :
                                    Plaintiffs,             :
                                                            :    OPINION AND ORDER
v.                                                          :
                                                            :    16 CV 944 (VB)
WHIRLPOOL CORPORATION,                                      :
                                    Defendant.              :
 ------------------------------------------------------------x

 Briccetti, J.:
          Plaintiff Walt Famular, individually and on behalf of all others similarly situated, brings

 this action against defendant Whirlpool Corporation for allegedly misrepresenting the water and

 energy efficiency of three models in Whirlpool’s Maytag Centennial line of washing machines.

 Plaintiff brings state law claims for breach of express warranty, unjust enrichment, and violations

 of New York’s General Business Law (“GBL”) Sections 349 and 350.

          Now pending is plaintiff’s motion for class certification. (Doc. #89). For the following

 reasons, the motion is GRANTED IN PART and DENIED IN PART.

          Also pending are defendant’s motions (i) to exclude the opinions of plaintiff’s experts Dr.

 J. Michael Dennis and Dr. Ramamirtham Sukumar (Doc. #100); (ii) to strike certain opinions

 offered by plaintiff’s expert Dr. Colin Weir (Doc. #103); and (iii) for reconsideration of the

 Court’s January 19, 2017 Opinion and Order (Doc. #113). The motions to exclude or strike the

 opinions of plaintiff’s experts are DENIED WITHOUT PREJUDICE, and the motion for

 reconsideration is DENIED, for the reasons set forth below.

          The Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1332(d).

                                                BACKGROUND

          This case arises from the purchase of Whirlpool’s Maytag Centennial line of residential

                                                          1
         Case 7:16-cv-00944-VB Document 122 Filed 03/19/19 Page 2 of 27



washing machines, with model numbers MVWC6ESWW1, MVWC6ESWW0, and

MVWC7ESWW0 (the “allegedly mislabeled washing machines”) in New York from 2009 to the

present. 1 The allegedly mislabeled washing machines were marketed as ENERGY STAR®

compliant and displayed the ENERGY STAR® label. Plaintiff purchased an allegedly

mislabeled washing machine in 2010.

       The ENERGY STAR® program is administered by the United States Department of

Energy and the United States Environmental Protection Agency and is intended “to identify and

promote energy-efficient products . . . to reduce energy consumption, improve energy security,

and reduce pollution through voluntary labeling of, or other forms of communication about,

products . . . that meet the highest energy conservation standards.” 42 U.S.C. § 6294a. To that

end, to qualify for the ENERGY STAR® program, residential washing machines must meet

energy- and water-efficiency criteria, using approximately 37% less energy and 50% less water

than standard models.

       In July 2010, the Department of Energy clarified its guidance on how to calculate

ENERGY STAR® qualifications for washing machines. See 77 Fed. Reg. 13888, 13917.

Thereafter, the Department of Energy tested the allegedly mislabeled washing machines to

ensure compliance with ENERGY STAR® standards. In 2012, the allegedly mislabeled

washing machines were disqualified from the ENERGY STAR® program because results



1
        Plaintiff was a member of a putative nationwide class in Dzielak v. Whirlpool Corp.,
Case No. 2:12-cv-00089-KM-JBC, filed on January 5, 2012, in the United States District Court
for the District of New Jersey. On February 5, 2016, the Dzielak plaintiffs voluntarily narrowed
their proposed class by seeking certification of only seven state classes, not including New York.
On February 8, 2016, plaintiff and seven other Dzielak plaintiffs from various states filed the
complaint in this case, amending the complaint on March 9, 2016 (Doc. #5). By Opinion and
Order dated January 19, 2017, the Court dismissed the seven non-New York plaintiffs for lack of
personal jurisdiction. (Doc. #45). The only surviving claims are plaintiff’s claims against
Whirlpool.
                                                2
         Case 7:16-cv-00944-VB Document 122 Filed 03/19/19 Page 3 of 27



showed these models failed to meet ENERGY STAR® standards.

        The crux of plaintiff’s case is that plaintiff and the proposed class members were injured

when they (i) paid a premium for the ENERGY STAR® qualification when, in reality, the

washing machines did not meet ENERGY STAR® standards, and (ii) purchased washing

machines that resulted in higher than anticipated utility bills over their lifetime.

                                           DISCUSSION

I.      Legal Standard

        To qualify for certification, a plaintiff must demonstrate by a preponderance of the

evidence that the putative class meets the four requirements set forth in Rule 23(a):

        (1) the class is so numerous that joinder of all members is impracticable; (2) there
        are questions of law or fact common to the class; (3) the claims or defenses of the
        representative parties are typical of the claims or defenses of the class; and (4) the
        representative parties will fairly and adequately protect the interests of the class.

Fed. R. Civ. P. 23(a); see Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338, 345 (2011). A plaintiff

must also demonstrate the proposed class satisfies “at least one of the three requirements listed in

Rule 23(b).” Wal-Mart Stores, Inc. v. Dukes, 564 U.S. at 345.

        The Supreme Court has cautioned that “Rule 23 does not set forth a mere pleading

standard.” Wal-Mart Stores, Inc. v. Dukes, 564 U.S. at 350. Instead, “[t]he party seeking ‘class

certification must affirmatively demonstrate . . . compliance with the Rule,’ and a district court

may only certify a class if it ‘is satisfied, after a rigorous analysis,’ that the requirements of Rule

23 are met.” In re Am. Int’l Grp., Inc. Sec. Litig., 689 F.3d 229, 237–38 (2d Cir. 2012) (quoting

Wal-Mart Stores, Inc. v. Dukes, 564 U.S. at 350). “Such an analysis will frequently entail

overlap with the merits of the plaintiff’s underlying claim . . . because the class determination

generally involves considerations that are enmeshed in the factual and legal issues comprising

the plaintiff’s cause of action.” Comcast Corp. v. Behrend, 569 U.S. 27, 34 (2013) (quotation


                                                   3
         Case 7:16-cv-00944-VB Document 122 Filed 03/19/19 Page 4 of 27



marks and citations omitted).

II.     Rule 23(a) Factors

        A.     Numerosity

        Rule 23(a)(1) requires a finding that “the class is so numerous that joinder of all members

is impracticable.” Courts in the Second Circuit have found this requirement met by a class

consisting of forty or more members. See Consol. Rail Corp. v. Hyde Park, 47 F.3d 473, 483 (2d

Cir. 1995).

        Defendant does not contest the numerosity requirement. Plaintiff demonstrates 15,380

allegedly mislabeled washing machines were sold in New York. These numbers suggest far

more than forty individuals comprise the class; therefore, the numerosity requirement is met.

        B.     Commonality

        Rule 23(a)(2) requires a showing of “questions of law or fact common to the class.”

“Commonality is satisfied where a single issue of law or fact is common to the class.” In re

IndyMac Mort.-Backed Sec. Litig., 286 F.R.D. 226, 233 (S.D.N.Y. 2012) (citing Wal-Mart

Stores, Inc. v. Dukes, 564 U.S. at 359 (“[E]ven a single common question will do.”) (quotation

marks and brackets omitted)). However, class certification requires not only “common

questions,” but “the capacity of a classwide proceeding to generate common answers apt to drive

the resolution of the litigation.” Wal-Mart Stores, Inc. v. Dukes, 564 U.S. at 350.

        Defendant argues these “common answers” cannot be generated by the proposed class’s

questions. 2


2
       Defendant vigorously disputes that common questions predominate in the context of the
additional class certification requirement under Rule 23(b)(3), but notes its arguments also apply
to commonality under Rule 23(a). Commonality under Rule 23(a), however, is less stringent
than predominance under Rule 23(b)(3), and therefore, the Court will focus its attention on the
predominance inquiry. Amchem Prod., Inc. v. Windsor, 521 U.S. 591, 609 (1997).

                                                 4
         Case 7:16-cv-00944-VB Document 122 Filed 03/19/19 Page 5 of 27



       But common questions abound: whether the ENERGY STAR® logo was material to

class members’ decisions to purchase the washing machine at issue, and whether the class

members paid a higher price for the washing machine because of the logo. See Dzielak v.

Whirlpool Corp., 2017 WL 6513347, at *5 (D.N.J. Dec. 20, 2017) (“Dzielak”) (noting

commonality is satisfied); Ebin v. Kangadis Food Inc., 297 F.R.D. 561, 565 (S.D.N.Y. 2014)

(noting commonality is satisfied by whether a product’s manufacturer “defrauded purchasers” by

making a specific claim on the product’s label). The determination of these common questions

will certainly resolve issues central to the validity of plaintiff’s and class members’ claims.

Therefore, the commonality requirement is met.

       C.      Typicality

       Rule 23(a)(3) requires “the claims of the class representatives be typical of those of the

class, and is satisfied when each class member’s claim arises from the same course of events, and

each class member makes similar legal arguments to prove the defendant’s liability.” Robinson

v. Metro-North Commuter R.R., 267 F.3d 147, 155 (2d Cir. 2001), abrogated on other grounds

by Wal-Mart Stores, Inc. v. Dukes, 564 U.S. at 362, as recognized in Amara v. Cigna Corp., 775

F.3d 510 (2d Cir. 2014). “Minor variations in the fact patterns underlying individual claims” do

not preclude a finding of typicality. Robidoux v. Celani, 987 F.2d 931, 937 (2d Cir. 1993).

Instead, Rule 23(a)(3) requires “only that the disputed issues of law or fact occupy essentially the

same degree of centrality to the named plaintiff’s claim as to that of other members of the

proposed class.” Fort Worth Emps.’ Ret. Fund v. J.P. Morgan Chase & Co., 301 F.R.D. 116,

132 (S.D.N.Y. 2014).

       Here, the claims of the named plaintiff and the proposed class members arise from the

same alleged misrepresentation—that the allegedly mislabeled washing machines failed to



                                                  5
           Case 7:16-cv-00944-VB Document 122 Filed 03/19/19 Page 6 of 27



comply with ENERGY STAR® standards. Each class member will make similar legal

arguments to prove defendant’s liability, specifically that the ENERGY STAR® logo was

material in their purchase, and as a result, they paid a higher price for the washing machine.

Thus, all class members will marshal the same evidence and arguments in support of their

claims.

          Defendant argues the named plaintiff cannot meet the typicality requirement because he

is subject to a unique standing defense atypical of the class. According to defendant, plaintiff’s

purchase of a qualifying washing machine will be a factual dispute for the jury, because

plaintiff’s sales receipt and invoice show a different model number “MVWC6ESVW,” not the

“MVWC6ESWW” at issue here. (See Doc. #107 (“Bellamy Decl.”) Ex. CC (unintelligible

receipt) & Ex. DD (purchase invoice showing -VW model but -WW on lid)).

          Plaintiff can affirmatively demonstrate, however, by a preponderance of the evidence,

that he purchased one of the washing machines at issue here, namely, the “MVWC6ESWW”

model. A photograph shows the washing machine itself is labeled with a qualifying model

number. (See Bellamy Decl. Ex. EE). At his disposition, plaintiff testified he purchased a

brand-new “MVWC6ESWW” model; he did not know why the model number on the invoice

was different; and he offered his washing machine to defendant for an inspection. (Plaintiff Dep.

at 156–58, 164–65). Notably, defendant does not argue plaintiff purchased a non-qualifying

washer, much less that Whirlpool manufactured a “MVWC6ESVW” model washing machine.

(See, e.g., Bellamy Decl. Ex. A at 12 (listing conventional washing machines’ model numbers)).

Nor did defendant choose to inspect plaintiff’s washing machine. Plaintiff has demonstrated, by

a preponderance of the evidence, that he purchased a qualifying washing machine, and therefore,

that he can overcome this potential defense.



                                                  6
         Case 7:16-cv-00944-VB Document 122 Filed 03/19/19 Page 7 of 27



       D.      Adequacy

       Under Rule 23(a)(4), the Court must examine whether the named plaintiff’s interests “are

antagonistic” to those of the other proposed members of the class. Baffa v. Donaldson, Lufkin &

Jenrette Sec. Corp., 222 F.3d 52, 60 (2d Cir. 2000); see also Amchem Prods., Inc. v. Windsor,

521 U.S. at 625–26 (“The adequacy inquiry under Rule 23(a)(4) serves to uncover conflicts of

interest between named parties and the class they seek to represent. A class representative must

be part of the class and possess the same interest and suffer the same injury as the class

members.” (internal quotation marks and citations omitted)). Class representatives must have a

sufficient interest in the outcome of the case to ensure vigorous advocacy. See Pirelli Armstrong

Tire Corp. Retiree Med. Benefits Tr. v. LaBranche & Co., 229 F.R.D. 395, 413 (S.D.N.Y. 2004).

Plaintiff must also have attorneys who are “qualified, experienced, and generally able to conduct

the litigation.” In re Drexel Burnham Lambert Grp., Inc., 960 F.2d 285, 291 (2d Cir. 1992)

(internal quotation marks omitted).

       For the reasons discussed, the named plaintiff will serve as an adequate representative of

the class. He has demonstrated his commitment by assisting with the investigation, reviewing

the complaint, and sitting for a lengthy deposition. Nothing in the record suggests the named

plaintiff’s interests are antagonistic to those of the proposed class members.

       In addition, class counsel are experienced and qualified class action lawyers. Bursor &

Fisher, P.A., “has been appointed class counsel in dozens of cases in both federal and state

courts, and has won several multi-million dollar verdicts or recoveries.” See Ebin v. Kangadis

Food Inc., 297 F.R.D. at 566. Indeed, this Court appointed Bursor & Fisher, P.A., as class

counsel in In re Scotts EZ Seed Litig., 304 F.R.D. 397, 407 (S.D.N.Y. 2015), in which, following

settlement, final judgment was entered on December 19, 2018.



                                                 7
         Case 7:16-cv-00944-VB Document 122 Filed 03/19/19 Page 8 of 27



       E.      Ascertainability

       The Second Circuit has recognized a fifth pre-condition to class certification: “[t]he

implied requirement of ascertainability.” In re Initial Pub. Offerings Sec. Litig., 471 F.3d 24, 30

(2d Cir. 2006). “To be ascertainable, the class must be readily identifiable, such that the court

can determine who is in the class and, thus, bound by the ruling.” Charron v. Pinnacle Grp. N.Y.

LLC, 269 F.R.D. 221, 229 (S.D.N.Y. 2010) (internal quotation marks omitted). “The standard

for ascertainability is not demanding and is designed only to prevent the certification of a class

whose membership is truly indeterminable.” Ebin v. Kangadis Food Inc., 297 F.R.D. at 567.

       Defendant does not dispute the ascertainability of the class, and the Court finds plaintiff’s

proposed class meets the ascertainability criteria. Plaintiff proposes a class consisting of

individuals who purchased the allegedly mislabeled washing machines in New York as well as a

method by which to identify proposed class members from the records of defendant and four

primary retailers and distributors in New York. While proposed class members are more likely

to retain a receipt for a big-ticket item like a washing machine than other everyday household

products, plaintiff’s proposed method properly accounts for the fact some may not have retained

their receipts. See, e.g., Forcellati v. Hyland’s, Inc., 2014 WL 1410264, at *5 (C.D. Cal. Apr. 9,

2014) (certifying proposed class of individuals who purchased homeopathic products although

“purchasers likely have not retained proof of purchase”); McCrary v. Elations Co., 2014 WL

1779243, at *7–9 (C.D. Cal. Jan. 13, 2014) (finding ascertainable a proposed class of individuals

who purchased over-the-counter supplement bearing the claim “clinically-proven” despite the

likelihood of lack of proof of purchase). This definition and proposed method is sufficiently

specific to satisfy the ascertainability requirement.

       In sum, plaintiff has satisfied all four requirements of Rule 23(a), and the additional



                                                  8
         Case 7:16-cv-00944-VB Document 122 Filed 03/19/19 Page 9 of 27



implied requirement of ascertainability.

III.   Rule 23(b)(2)

       If Rule 23(a) is satisfied, Rule 23(b)(2) provides for certification when “final injunctive

relief . . . is appropriate respecting the class as a whole.” Fed. R. Civ. P. 23(b)(2). To the extent

plaintiff seeks to have defendant remove the ENERGY STAR® label from the allegedly

mislabeled washing machines, defendant stopped manufacturing the washing machines more

than seven years ago. It is not clear what additional injunctive relief plaintiff seeks. Thus,

certification of a 23(b)(2) class does not appear necessary. See Spagnola v. Chubb Corp., 264

F.R.D. 76, 98 (S.D.N.Y. 2010) (declining to certify a Rule 23(b)(2) class when the challenged

“language ha[d] already been eliminated”).

IV.    Rule 23(b)(3) Factors

       A class may be certified under Rule 23(b)(3) if the Court finds “the questions of law or

fact common to class members predominate over any questions affecting only individual

members, and that a class action is superior to other available methods for fairly and efficiently

adjudicating the controversy.” Fed. R. Civ. P. 23(b)(3).

       A.      Predominance

       Rule 23(b)(3) requires only “a showing that questions common to the class predominate,

not that those questions will be answered, on the merits, in favor of the class.” Amgen Inc. v.

Conn. Ret. Plans & Tr. Funds, 568 U.S. 455, 459 (2013) (emphasis in original). However, a

district court has a “duty to take a close look at whether common questions predominate over

individual ones.” Comcast Corp. v. Behrend, 569 U.S. at 34 (quotation marks omitted). “Class-

wide issues predominate if resolution of some of the legal or factual questions that qualify each

class member’s case as a genuine controversy can be achieved through generalized proof, and if



                                                  9
        Case 7:16-cv-00944-VB Document 122 Filed 03/19/19 Page 10 of 27



these particular issues are more substantial than the issues subject only to individualized proof.”

Moore v. PaineWebber, Inc., 306 F.3d 1247, 1252 (2d Cir. 2002).

               1.      Classwide Theories of Injury

       Plaintiff bring several different claims for relief, each of which requires slightly different

proof. While each of plaintiff’s claims for relief will be analyzed in turn to ensure classwide

evidence predominates, see, e.g., Guido v. L’Oreal, USA, Inc., 284 F.R.D. 468, 481 (C.D. Cal.

2012), on reconsideration, 2012 WL 2458118 (C.D. Cal. June 25, 2012), plaintiff seeks to

proceed under two main theories of injury: proposed class members were injured because

(i) they overpaid or paid a premium for the allegedly mislabeled washing machine (“price

premium”), and (ii) they did not receive the promised energy savings and incurred higher utility

bills as a result (“energy expense”). Because the viability of these theories affect all of plaintiff’s

claims, they will be analyzed first.

                       a.      Price Premium

       Defendant argues plaintiff’s price premium theory is not appropriate for certification,

because (i) determining whether the proposed class members paid a premium would necessarily

require an individualized inquiry, and in any event, (ii) common evidence shows proposed class

members did not actually pay a premium for the allegedly mislabeled washing machines.

       The Court disagrees.

       The question whether proposed class members were injured by overpayment can be

answered with classwide evidence. See, e.g., Kurtz v. Kimberly-Clark Corp., 321 F.R.D. 482,

549 (E.D.N.Y. 2017) (certifying class and finding common questions predominate for price

premium theory of injury); Ebin v. Kangadis Food Inc., 297 F.R.D. at 568–69 (same); see also In

re Whirlpool Corp. Front–Loading Washer Prods. Liab. Litig., 722 F.3d 838, 857 (6th Cir. 2013)



                                                  10
        Case 7:16-cv-00944-VB Document 122 Filed 03/19/19 Page 11 of 27



(“Because all Duet owners were injured at the point of sale upon paying a premium price for the

Duets as designed, even those owners who have not experienced a mold problem are properly

included within the certified class.”) (emphasis in original), cert. denied sub nom. Whirlpool

Corp. v. Glazer, 571 U.S. 1196 (2014). Here, plaintiff offers defendant’s internal documents,

public statements, and retail sales figures to demonstrate the allegedly mislabeled washing

machines commanded a premium price. 3

       Even if each purchaser’s exact premium differed by retailer and date of purchase, all

proposed class members need not pay an identical premium for common questions to

predominate at the certification stage. See Butler v. Sears, Roebuck & Co., 727 F.3d 796, 801

(7th Cir. 2013) (“It would drive a stake through the heart of the class action device, in cases in

which damages were sought rather than an injunction or a declaratory judgment, to require that

every member of the class have identical damages.”). Not only is this argument premature, but it

confuses a theory of injury with a damages calculation.

       Defendant argues even if classwide evidence could conceivably show a price premium; in

reality, such evidence actually demonstrates the opposite: an allegedly comparable non-

ENERGY STAR® washing machine (model no. MVWC500, or the “C500”) sold at a higher

price, on average, than one ENERGY STAR® washing machine at issue here. Again, this

argument is premature. Rule 23(b)(3) requires only that common questions can be answered,

“not that those questions will be answered, on the merits, in favor of the class.” Amgen Inc. v.

3
        E.g., Doc. #90 (“Deckant Decl.”) Ex. 6 at 13 (2008 Whirlpool presentation estimating a
$200 “initial purchase price premium” for ENERGY STAR® washing machines); Deckant Decl.
Ex. 7 at 3 (2008 investor call transcript, noting “there is a slight premium that customers will pay
for energy appliances”); Deckant Decl. Ex. 8 at 13 (2009 Whirlpool presentation showing a
generally higher purchase price for ENERGY STAR® appliances); Deckant Decl. Ex. 9 at 8
(2009 investors’ conference transcript, noting purchasers “pay a little bit more on the front end”
for energy efficient models).


                                                 11
         Case 7:16-cv-00944-VB Document 122 Filed 03/19/19 Page 12 of 27



Conn. Ret. Plans & Tr. Funds, 568 U.S. at 459. Moreover, putting aside the baseline question

whether those washers are in fact comparable, defendant’s argument is misleading—purchasers

paid more for the ENERGY STAR® washer in nineteen of twenty months at Home Depot and

nine of eleven months at Lowe’s. The lower average price of the ENERGY STAR® washer

resulted from a few months of deep discounts from Black Friday promotions around November

2009. (See Scott Rep. ¶ 79 n.105). Therefore, whether the proposed class members were injured

by paying a premium price for the allegedly mislabeled washing machines can be established by

common proof.

                        b.      Energy Expense

        Plaintiff’s energy expense theory of injury, however, is ill-suited for certification. There

is simply no indication that common evidence can sufficiently demonstrate classwide injury to

proposed class members through increased utility bills.

        Plaintiff argues proposed class members were injured when the allegedly mislabeled

washing machines did not provide the promised energy savings and members incurred higher

utility bills as a result. To demonstrate that injury, plaintiff first finds the “additional energy use”

by comparing what was allegedly promised by the ENERGY STAR® standard and what the

Department of Energy found the allegedly mislabeled washing machines actually used in a 2010

test. Dr. Weir assumes that all proposed class members performed 392 cycles a year. 4 (See Doc.

#91 (“Weir Decl.”) ¶¶ 9–14). After determining the “additional energy use,” Dr. Weir multiplied

it by current and historic New York electricity and water prices over the eleven-year lifespan of

the washing machine to calculate the energy expense damages. (Id. ¶¶ 15–19).


4
        Dr. Weir states he uses 392 cycles because it was the number “specified by” the Code of
Federal Regulations that was used, in part, to generate the energy guide labels presented to the
class. (Doc. #98 (“Weir Rebuttal Decl.”) ¶ 98).

                                                  12
        Case 7:16-cv-00944-VB Document 122 Filed 03/19/19 Page 13 of 27



       The problem—which the Dzielak court pointed out and with which this Court agrees—is

that plaintiff has not demonstrated that common questions predominate over individualized

inquiries. Dzielak, 2017 WL 6513347, at *11. “Many factors determine the energy and water

costs for each putative plaintiff. Plaintiffs used different temperature and cycle settings, fill

levels, and utility companies.” Id. The differences are apparent from simply looking to the

number of annual wash cycle by certain users. For example, in plaintiff’s deposition, he said he

ran his washing machine 260 times per year. (Def. Br. at 24 n.19). In the Dzielak action,

plaintiff Reid performed 52 cycles a year, plaintiff Parsons performed 130 cycles a year, plaintiff

Maxwell performed 546 cycles a year. Dzielak, 2017 WL 6513347 at *12 n.13. Plaintiff does

not even attempt to rely on proposed class members’ utilities bills in support—because utility

bills do not break out energy use by appliance. Plaintiff has not demonstrated that energy

expense injury can be shown through generalized proof without the need for individual inquiries

of every proposed class member.

       Without demonstrating proposed class members were similarly situated, plaintiff seeks to

use “representative” evidence to show injury and damages on a classwide basis. Representative

evidence is proper if a plaintiff could rely on the representative evidence if he or she brought an

individual action. Tyson Foods, Inc. v. Bouaphakeo, 136 S. Ct. 1036, 1043, 1046–47 (2016)

(allowing representative evidence of the time employees spent donning and doffing protective

gear based on an expert’s calculation after viewing 744 videotaped observations). However,

representative evidence is not always appropriate. In Wal–Mart Stores, Inc. v. Dukes, the Court

denied certification on commonality grounds when plaintiffs proposed using a “sample set of the

class members” to determine valid claims and damages, and then apply that finding

proportionately against defendant for all class members. 564 U.S. at 367. Such a use of



                                                  13
        Case 7:16-cv-00944-VB Document 122 Filed 03/19/19 Page 14 of 27



representative evidence was simply “trial by formula.” Tyson Foods, Inc. v. Bouaphakeo, 136 S.

Ct. at 1048 (alterations omitted). As Tyson explained: “The underlying question in Wal–Mart,

as here, was whether the sample at issue could have been used to establish liability in an

individual action. Since the Court held that the employees were not similarly situated, none of

them could have prevailed in an individual suit by relying on depositions detailing the ways in

which other employees were discriminated against by their particular store managers.” Id.

(emphasis added).

       Plaintiff has not shown that proposed class members’ individual use (and resulting energy

expense) was comparable enough to justify the use of representative evidence. As the Dzielak

Court noted, it is much more problematic to compare the “individual variability in the energy use

by owners of washers” than it is to compare the time it takes for trained and experienced

employees to change into the same protective clothing gear. Dzielak, 2017 WL 6513347 at *12.

It seems unlikely that in an individual action, a plaintiff who ran his washing machine 52 times a

year could rely on representative evidence based on 392 cycles a year.

       Accordingly, the Court finds common questions do not predominate as to plaintiff’s

energy expense theory.

               2.     Plaintiff’s Claims

                      a.      GBL Sections 349 and 350

       GBL Section 349 provides that “[d]eceptive acts or practices in the conduct of any

business, trade or commerce or in the furnishing of any service in this state are hereby declared

unlawful.” To establish a prima facie case under Section 349, “a plaintiff must demonstrate that

(1) the defendant’s deceptive acts were directed at consumers, (2) the acts are misleading in a

material way, and (3) the plaintiff has been injured as a result.” Maurizio v. Goldsmith, 230 F.3d



                                                14
        Case 7:16-cv-00944-VB Document 122 Filed 03/19/19 Page 15 of 27



518, 521 (2d Cir. 2000). GBL Section 350 prohibits “[f]alse advertising in the conduct of any

business . . . or in the furnishing of any service” in New York. “The standard for recovery under

[Section] 350, while specific to false advertising, is otherwise identical to [Section] 349.”

Goshen v. Mut. Life Ins. Co. of N.Y., 98 N.Y.2d 314, 324 n.1 (2002). Neither Section 349 nor

350 requires proof of reliance. See Koch v. Acker, Merrall & Condit Co., 18 N.Y.3d 940, 941

(2012); Petrosino v. Stearn’s Prod., Inc., 2018 WL 1614349, at *6 (S.D.N.Y. Mar. 30, 2018). 5

       Defendant does not dispute its acts were directed at consumers, and as discussed,

common questions predominate for plaintiff’s price premium theory of injury. Defendant argues

individualized inquiries will outweigh common evidence in determining whether consumers

found the labels materially misleading.

       The Court disagrees.

       Materiality under Sections 349 and 350 is an objective inquiry; a deceptive act is defined

as one “likely to mislead a reasonable consumer acting reasonably under the circumstances.”

Maurizio v. Goldsmith, 230 F.3d at 521. Thus, consumers do not have to prove that they

actually relied on a misrepresentation.

       Defendant nonetheless argues classwide evidence cannot be used to satisfy the

materiality requirement, because determining whether a reasonable consumer found the

ENERGY STAR® logo misleading necessarily depends on each individual purchaser’s date of



5
         Defendant argues proof of individualized reliance is necessary for Section 350 claims,
relying on a First Department decision and other non-binding precedent. This Court disagrees.
The Court of Appeals noted plainly, “To the extent that the Appellate Division order imposed a
reliance requirement on General Business Law §§ 349 and 350 claims, it was error. See Koch v.
Acker, Merrall & Condit Co., 18 N.Y.3d 940, 941 (2012) (emphasis added). The court relied on
its earlier decision in Small v. Lorillard Tobacco Co., which, in parsing a Section 350 claim,
noted “[i]ntent to defraud and justifiable reliance by the plaintiff are not elements of the statutory
claim.” 94 N.Y.2d 43, 55 (1999) (noting, however, that reliance was necessary for plaintiff’s
common-law fraud claim).
                                                 15
         Case 7:16-cv-00944-VB Document 122 Filed 03/19/19 Page 16 of 27



purchase. Defendant maintains a jury could find the ENERGY STAR® logo was materially

misleading only after the Department of Energy reinterpreted the term “clothes container” on

July 6, 2010, or after the Department of Energy concluded defendant’s washing machines did not

meet the revised ENERGY STAR® criteria on January 19, 2011. Defendant further argues it has

a “safe harbor” defense against the proposed class members who bought the washing machine

before the Department of Energy reinterpreted the term or disqualified the allegedly mislabeled

washing machines. See N.Y. GBL Section 349(d) (“[I]t shall be a complete defense that the act

or practice is . . . subject to and complies with the rules and regulations of, and the statutes

administered by . . . any official department, division, commission or agency of the United States

as such rules, regulations or statutes are interpreted by . . . such department, division,

commission or agency or the federal courts.”).

       As a general matter, materiality under Sections 349 and 350 is an objective question that

does not depend on the mindset of each individual purchaser. Indeed, the Supreme Court has

held that materiality “is a question common to all members of the class” when, as here, the

materiality of an alleged misrepresentation is judged according to an objective standard. Amgen

Inc. v. Conn. Ret. Plans & Tr. Funds, 568 U.S. at 459 (“The alleged misrepresentations and

omissions, whether material or immaterial, would be so equally for all investors composing the

class.”). Therefore, whether the ENERGY STAR® logo was misleading before or after a certain

date, will not call for individualized factual determinations. See Dzielak, 2017 WL 6513347, at

*17. It is a question that can be answered with common proof and applied to the class. Cf. Glatt

v. Fox Searchlight Pictures, Inc., 811 F.3d 528, 539 (2d Cir. 2016) (individualized inquiries

predominate when individualized inquiries cannot be answered with generalized proof). The

same rationale applies to defendant’s safe harbor defense: the viability of the defense does not



                                                  16
        Case 7:16-cv-00944-VB Document 122 Filed 03/19/19 Page 17 of 27



depend on facts particular to each proposed class member’s case. See In re Visa

Check/MasterMoney Antitrust Litig., 280 F.3d 124, 138 (2d Cir. 2001) (noting the presence of

affirmative defenses does not automatically render class certification inappropriate).

       If a factfinder’s determination later bars claims by some proposed class members because

of the date of purchase, the Court “has available adequate procedural mechanisms.” Smilow v.

Sw. Bell Mobile Sys., Inc., 323 F.3d 32, 39–40 (1st Cir. 2003). The application to the class itself

can be accomplished using “computer records, clerical assistance, and objective criteria—thus

rendering unnecessary an evidentiary hearing on each claim.” Soutter v. Equifax Info. Servs.,

LLC, 307 F.R.D. 183, 214 (E.D. Va. 2015) (quoting 2 Newberg on Class Actions § 4:50 (5th

ed.)) (internal quotation marks omitted); see also Minns v. Advanced Clinical Emp. Staffing

LLC, 2015 WL 3491505, *8 (N.D. Cal. June 2, 2015) (“[T]he necessity of making individualized

factual determinations does not defeat class certification if those determinations are susceptible

to generalized proof like employment and payroll records.”).

       Therefore, common questions predominate over individualized inquiries in determining

whether consumers found the labels materially misleading.

       Accordingly, plaintiff’s claims under GBL Sections 349 and 350 may proceed.

                       b.     Breach of Express Warranty Claim

       To state a claim for breach of express warranty under New York law, “a plaintiff must

allege (1) the existence of a material statement amounting to a warranty, (2) the buyer’s reliance

on this warranty as a basis for the contract with the immediate seller, (3) breach of the warranty,

and (4) injury to the buyer caused by the breach.” Goldemberg v. Johnson & Johnson Consumer

Cos., 8 F. Supp. 3d 467, 482 (S.D.N.Y. 2014). A buyer must also “within a reasonable time after

he discovers or should have discovered any breach notify the seller of breach or be barred from



                                                17
           Case 7:16-cv-00944-VB Document 122 Filed 03/19/19 Page 18 of 27



any remedy.” N.Y. U.C.C. § 2–607(3)(a). Unlike the Sections 349 and 350 claims, breach of

warranty claims require proof of reliance. See Weiner v. Snapple Beverage Corp., 2010 WL

3119452, at *11 (S.D.N.Y. Aug. 5, 2010).

          Under New York law, “a buyer may enforce an express warranty even if it had reason to

know that the warranted facts were untrue.” Merrill Lynch & Co. Inc. v. Allegheny Energy, Inc.,

500 F.3d 171, 186 (2d Cir. 2007); see also CBS Inc. v. Ziff–Davis Publ’g Co., 75 N.Y.2d 496,

503–04 (1990). However, if a buyer actually had “full knowledge and acceptance of facts

disclosed by the seller which would constitute a breach of warranty,” the buyer cannot later

assert a breach of warranty. Galli v. Metz, 973 F.2d 145, 151 (2d Cir. 1992). This is known as

the “basis of the bargain conception of reliance for express warranty claims.” Weiner v. Snapple

Beverage Corp., 2010 WL 3119452, at *11.

          Under this conception of reliance, individual questions predominate because each

proposed class member’s knowledge of the truth or falsity of defendant’s advertising claims

requires evaluation. Class certification is therefore inappropriate for these claims. See, e.g.,

Weiner v. Snapple Beverage Corp., 2010 WL 3119452, at *11 (declining to certify a class

claiming a violation of New York express warranty law because plaintiffs’ “reliance on

Snapple’s ‘All-Natural’ label cannot be the subject of generalized proof”); Klein v. Robert’s Am.

Gourmet Food, Inc., 28 A.D.3d 63, 72 (2d Dep’t 2006) (reversing lower court’s decision that

common questions predominated with respect to reliance in a New York express warranty

claim).

          Accordingly, the Court declines to certify plaintiff’s claim for breach of express

warranty.




                                                   18
         Case 7:16-cv-00944-VB Document 122 Filed 03/19/19 Page 19 of 27



                        c.      Unjust Enrichment Claim

        “To prevail on a claim for unjust enrichment in New York, a plaintiff must establish

(1) that the defendant benefitted; (2) at the plaintiff’s expense; and (3) that equity and good

conscience require restitution.” In re Mid-Island Hosp., Inc., 276 F.3d 123, 129 (2d Cir. 2002).

“Thus, plaintiffs must show that the benefits that the members of the plaintiffs’ class received

were less than what they bargained for.” Weiner v. Snapple Beverage Corp., 2010 WL 3119452,

at *10 (quoting Vigiletti v. Sears, Roebuck & Co., 838 N.Y.S.2d 785 (2d Dep’t 2007)).

        Class certification of unjust enrichment claims is appropriate when, as here, “the crux of

plaintiffs’ claims is that defendant unjustly retained the benefits of its sale of . . . products to

consumers after it failed to disclose material facts about the defective nature of those products.”

See In re Scotts EZ Seed Litig., 304 F.R.D. at 412 (certifying unjust enrichment claims under

California law) (quoting Cartwright v. Viking Indus., Inc., 2009 WL 2982887, at *13 (E.D. Cal.

Sept. 14, 2009)). Defendant’s argument that plaintiff has not demonstrated required restitution

on a classwide basis is premature. Whether defendant was unjustly enriched at the proposed

class members’ expense by selling the allegedly mislabeled washing machines can succeed or

fail on common evidence.

        Accordingly, plaintiff’s claim for unjust enrichment may proceed.

                3.      Classwide Damages

        Defendant argues plaintiff’s proposed damages models are not tied to the proposed

theories of liability, and thus, cannot support class certification. (Def. Br. at 20). 6


6
        Defendant also moves to exclude or strike the opinions of plaintiff’s experts Dr. Dennis,
Dr. Sukumar, and Dr. Weir under Federal Rule of Evidence 702 and Daubert v. Merrell Dow
Pharm., 509 U.S. 579 (1993). The Second Circuit has not yet decided whether Daubert motions
are appropriate at the class certification stage; however, Comcast requires the Court ensure that
plaintiff’s proposed damages methodologies match plaintiff’s theories of liability. Comcast

                                                   19
         Case 7:16-cv-00944-VB Document 122 Filed 03/19/19 Page 20 of 27



        To satisfy the predominance requirement, plaintiff must propose a damages model

consistent with the proposed theory (or theories) of liability. Comcast Corp. v. Behrend, 569

U.S. at 34. A damages model must measure only damages attributable to plaintiff’s theory of

liability; “[i]f the model does not even attempt to do that, it cannot possibly establish that

damages are susceptible of measurement across the entire class for purposes of 23(b)(3).” Id. at

35.

        Because the Court has already determined plaintiff’s energy expense theory of liability

does not satisfy the predominance requirement, the Court examines plaintiff’s two remaining

damages models: (i) statutory damages for violations of GBL Section 349 ($50) and Section 350

($500); and (ii) price premium damages. For the following reasons, the Court finds the models

are adequately tied to plaintiff’s theory of liability.

                        a.      Statutory Damages

        Statutory damages are permissible in class actions alleging Sections 349 and 350

violations brought in federal court. See Kurtz v. Kimberly-Clark Corp., 321 F.R.D. at 551

(noting statutory damages under section 349(h) are available on a class basis in federal court,

even though they would be barred if the same action were to proceed in New York state court);

Guido v. L’Oreal, USA, Inc., 2013 WL 3353857, at *16–17 (C.D. Cal. July 1, 2013) (same).

The statutory damage calculation is the number of units sold in New York (15,380) multiplied by

the $50 statutory minimum for GBL Section 349 violations and $500 statutory minimum for

GBL Section 350 violations, which equals $769,000 and $7,690,000, respectively.



Corp. v. Behrend, 569 U.S. at 34–35. Defendant’s motions to exclude Dr. Dennis and Dr.
Sukumar and to strike certain opinions offered by Dr. Weir are DENIED WITHOUT
PREJUDICE; instead, the Court has considered whether each of Dr. Weir’s proposed
methodologies satisfies Comcast.


                                                   20
         Case 7:16-cv-00944-VB Document 122 Filed 03/19/19 Page 21 of 27



        Accordingly, plaintiff’s statutory damages model is consistent with the proposed theory

of liability.

                2.    Price Premium Damages

        Courts routinely reject price premium methodologies under Comcast when the proposed

methodologies do not attempt to isolate the premium due only to the allegedly misleading

marketing statement. See, e.g., Brazil v. Dole Packaged Foods, LLC, 2014 WL 2466559, at *16

(N.D. Cal. May 30, 2014), class decertified 2014 WL 5794873 (N.D. Cal. Nov. 6, 2014);

Werdebaugh v. Blue Diamond Growers, 2014 WL 2191901, at *23 (N.D. Cal. May 23, 2014),

class decertified, 2014 WL 7148923 (N.D. Cal. Dec. 15, 2014). These courts correctly point out

consumers may pay a higher price for a product for many reasons that have nothing to do with

specific advertising claims, including, for example, brand loyalty and product quality.

        Plaintiff must be able to show the damages “stemmed from the defendant’s actions that

created the legal liability.” In re POM Wonderful LLC, 2014 WL 1225184, at *5 (C.D. Cal.

Mar. 25, 2014). In other words, plaintiff must demonstrate that defendant’s alleged

misrepresentations caused the proposed class members to pay a price premium that they

otherwise would not have paid for the allegedly mislabeled washing machine in the absence of

the misrepresentation. Id.

        Thus, for Dr. Weir’s price premium model adequately to match plaintiff’s theory of

liability—that proposed class members were injured when they paid a premium for an allegedly

mislabeled washing machine—Dr. Weir must show other features are not included in his

calculation of the price premium. Dr. Weir proposes three ways in which to calculate the price




                                                21
        Case 7:16-cv-00944-VB Document 122 Filed 03/19/19 Page 22 of 27



premium: (i) a 55.7% price premium purportedly calculated by Whirlpool; 7 (ii) a 48.5% price

premium based on a continent valuation methodology, or (iii) a 44.3% price premium based on

conjoint analysis.

       The continent valuation methodology study is based on a consumer survey regarding the

prices of washing machines labeled and sold as ENERGY STAR® compliant. The 1,095

respondents were United States residents who purchased a top-loading washing machine after

2005. The respondents’ preference for an ENERGY STAR® labeled top-loading machine over a

similar non-ENERGY STAR® machine was nearly unanimous. The average respondent

required an average 48.5% discount to buy the machine without the ENERGY STAR® label.

       The conjoint survey, on the other hand, looks at how much the price of an ENERGY

STAR® washing machine would need to be reduced to retain the same volume of sales without

the ENERGY STAR® logo. The 530 respondents repeatedly ranked various features of a

hypothetical washing machine, including its ENERGY STAR® status, and then valued products

containing only certain features they have already ranked by indicating how likely they are to

purchase the hypothetical washing machine. Each individual’s valuation of these hypothetical

washing machines was then analyzed specifically to compare ENERGY STAR® status.

       These calculations, which are based on sound and accepted methodologies, seek to isolate

the alleged damage that stemmed directly from defendant’s alleged misrepresentation. Thus, at

this stage, Dr. Weir has identified statistical methodologies and demonstrated it is possible to

isolate the price premium associated with the ENERGY STAR® label.

7
        Although the Court has denied without prejudice defendant’s motions to exclude or strike
the opinions of plaintiff’s experts at this stage of the case, the Court is highly dubious of
defendant’s purported calculation of a “55.7% price premium,” because the Whirlpool document
is undated, the author is unknown, and it depicts two contradictory premiums (66% in the text
description and 55.7% in the chart). (See Doc. #91 (“Weir Decl.”) ¶ 32–34 & n.24).


                                                22
        Case 7:16-cv-00944-VB Document 122 Filed 03/19/19 Page 23 of 27



       Defendant argues the price premium damages theory does not match plaintiff’s theory of

liability, because it does not account for the value proposed class members actually received

from the performance of the allegedly mislabeled washing machines. In other words, defendant

argues the proposed class cannot recover the entire cost of the price premium when some utilities

savings were, in fact, delivered. (Def. Br. at 21).

       Plaintiff’s theory of liability, however, does not turn on the performance of the washing

machine. Plaintiff alleges he paid the premium because the washing machine had an ENERGY

STAR® logo. See In re POM Wonderful LLC, 2014 WL 1225184, at *5 (“Plaintiffs must

demonstrate, therefore, that Defendant’s alleged misrepresentations caused Plaintiffs to pay a

‘price premium’ of $290 million more than Plaintiffs otherwise would have paid for Defendant’s

products in the absence of the misrepresentations.”). This an all-or-nothing theory—or as

plaintiff describes it, a binary one. Without the logo, plaintiff claims he would not have paid the

price premium.

       In sum, plaintiff’s statutory and price premium damages models match plaintiff’s theories

of liability and satisfy Comcast.

       B.      Superiority

       Rule 23(b)(3) requires a class action to be “superior to other available methods for fairly

and effectively adjudicating the controversy.” The Court must consider:

       (A) the class members’ interests in individually controlling the prosecution or
       defense of separate actions; (B) the extent and nature of any litigation concerning
       the controversy already begun by or against class members; (C) the desirability or
       undesirability of concentrating the litigation of the claims in the particular forum;
       and (D) the likely difficulties in managing a class action.

Fed. R. Civ. P. 23(b)(3).

       Defendant does not dispute all four factors weigh in favor of class certification. When, as



                                                 23
        Case 7:16-cv-00944-VB Document 122 Filed 03/19/19 Page 24 of 27



here, “proceeding individually would be prohibitive for class members with small claims . . . the

class action device is frequently superior to individual actions.” Seijas v. Republic of Argentina,

606 F.3d at 58. Additionally, while the Dzielak class action is already pending in the District of

New Jersey, this action includes a proposed class only in New York, which is not a state

represented in the Dzielak action. See Bustillos v. Board of County Com’rs of Hidalgo County,

310 F.R.D. 631, 656–57 (D.N.M. 2015) (“Furthermore, the Court concludes that, if a class has

already been certified to pursue certain claims, redundant classes should generally not be

certified. Subsequent proposed classes should either be defined to avoid class member-overlap

with previously certified classes or else should assert different claims.” (citing 2 Newberg on

Class Actions § 4:70 (5th ed.))). Finally, any concerns about manageability “rely, almost

entirely, on a premise [the Court has] already rejected—namely, that innumerable individualized

inquiries will swallow common ones.” Haddock v. Nationwide Fin. Servs., Inc., 293 F.R.D. 272,

287 (D. Conn. 2013).

V.     Motion for Reconsideration

       Lastly, defendant moves for reconsideration of the Court’s January 19, 2017, Opinion

and Order (Doc. #45), in light of the Supreme Court’s decision in China Agritech, Inc. v. Resh,

138 S. Ct. 1800 (2018), which, defendant argues, is an intervening change in the law that

implemented a “blanket no-tolling-of-class-claims-ever” rule, rendering plaintiff’s claims

untimely.

       The Court disagrees.

       The decision to grant or deny a motion for reconsideration lies squarely within the

discretion of the district court. See Devlin v. Transp. Comm’ns Int’l Union, 175 F.3d 121, 132

(2d Cir. 1999). The standard for a motion for reconsideration “is strict, and reconsideration will



                                                24
         Case 7:16-cv-00944-VB Document 122 Filed 03/19/19 Page 25 of 27



generally be denied unless the moving party can point to controlling decisions or [factual] data

that the court overlooked—matters, in other words, that might reasonably be expected to alter the

conclusion reached by the court.” Shrader v. CSX Transp., Inc., 70 F.3d 255, 257 (2d Cir.

1995); see also U.S. Titan, Inc. v. Guangzhou Zhen Hua Shipping Co., 182 F.R.D. 97, 100

(S.D.N.Y. 1998) (a motion for reconsideration “provides the Court with an opportunity to correct

manifest errors of law or fact, hear newly discovered evidence, consider a change in the

applicable law or prevent manifest injustice”).

       In China Agritech, the Supreme Court limited the permissive tolling rule announced in

American Pipe & Construction Co. v. Utah, 414 U.S. 538 (1974), which tolls the applicable

statute of limitations for all persons encompassed by the class complaint and, if class status is

denied, allows them to join an existing suit or file an individual action. China Agritech, Inc. v.

Resh, 138 S. Ct. at 1804. Faced with the question whether a putative class member could

commence a new class action outside the statute of limitations, the Court found the American

Pipe tolling rule “does not permit the maintenance of a follow-on class action past expiration of

the statute of limitations” upon the denial of class certification. Id.

       This holding, however, does not alter this Court’s prior opinion that “American Pipe

tolling . . . applies only to cases with federal question jurisdiction over federal claims.” (Doc.

#45 at 14). See Chavez v. Occidental Chem. Corp., 300 F. Supp. 3d 517, 529 (S.D.N.Y. 2018),

reconsideration denied, 2018 WL 620488 (S.D.N.Y. Jan. 29, 2018) (“The American Pipe rule,

however, applies only to claims arising under federal law and thus implicating federal question

jurisdiction.”); Vincent v. Money Store, 915 F. Supp. 2d 553, 560 (S.D.N.Y. 2013) (“The

American Pipe case concerned the tolling of claims under a federal statute, the Sherman Act. It

did not purport to announce a rule that would apple to state law claims.”); see also 1 McLaughlin



                                                  25
        Case 7:16-cv-00944-VB Document 122 Filed 03/19/19 Page 26 of 27



on Class Actions § 3:15 (14th ed.) (“American Pipe did not itself announce any tolling rule

applicable to state law claims.”). China Agritech only concerned the tolling rule announced in

American Pipe, and therefore, only applies to cases with federal question jurisdiction over

federal claims.

       Here, plaintiff’s claims arise under state law and implicate diversity jurisdiction. China

Agritech does not apply, and plaintiff’s claims are timely.

       Accordingly, defendant’s motion for reconsideration is denied.




                                                26
         Case 7:16-cv-00944-VB Document 122 Filed 03/19/19 Page 27 of 27



                                        CONCLUSION

       The motion for class certification is DENIED with respect to the proposed Rule 23(b)(2)

class and the breach of warranty claim. In addition, plaintiff may not utilize the energy expense

theory of injury or damages model. The motion for class certification is otherwise GRANTED.

       The motions to exclude or strike the opinions of plaintiff’s experts are DENIED

WITHOUT PREJUDICE.

       The motion for reconsideration is DENIED.

       The Clerk is instructed to terminate the motions. (Docs. ## 89, 100, 103, 113).

       All counsel are directed to appear for an in-person status conference on May 30, 2019, at

2:15 p.m. By no later than May 23, 2019, counsel are directed to submit a joint letter addressing

all case management issues going forward, including a proposed schedule for discovery on the

merits of plaintiff’s claims.

Dated: March 18, 2019
       White Plains, NY
                                             SO ORDERED:



                                             ____________________________
                                             Vincent L. Briccetti
                                             United States District Judge




                                                27
